          Case 3:19-cv-00734-WIG Document 24 Filed 04/20/20 Page 1 of 16



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


    MARISSA ASHLEY SANTIAGO,

        Plaintiff,

               v.                                               No. 3:19-cv-00734(WIG)

    ANDREW M. SAUL,
    Commissioner of
    Social Security1,

         Defendant.

                                          X


                              RULING ON PENDING MOTIONS


        This is an administrative appeal following the denial of the plaintiff, Marissa Ashley

Santiago’s, application for Supplemental Social Security Income (“SSI”). It is brought pursuant

to 42 U.S.C. §405(g).2




1
        The President nominated Andrew M. Saul to be Commissioner of Social Security; the
Senate Confirmed his appointment on June 4, 2019, vote number 133. He is substituted pursuant
to Fed. R. Civ. P. 25(d). The Clerk is directed to amend the caption to comply with this
substitution.
2
        Under the Social Security Act, the “Commissioner of Social Security is directed to make
findings of fact, and decisions as to the rights of any individual applying for a payment under
[the Act].” 42 U.S.C. §§ 405(b)(1) and 1383(c)(1)(A). The Commissioner’s authority to make
such findings and decisions is delegated to administrative law judges (“ALJs”). See 20 C.F.R.
§§ 404.929; 416.1429. Claimants can in turn appeal an ALJ’s decision to the Social Security
Appeals Council. See 20 C.F.R. §§ 404.967; 416.1467. If the appeals council declines review or
affirms the ALJ opinion, the claimant may appeal to the United States district court. Section
205(g) of the Social Security Act provides that “[t]he court shall have power to enter, upon the
pleadings and transcript of the record, a judgment affirming, modifying, or reversing the decision
of the Commissioner of Social Security, with or without remanding the cause for a rehearing.”
42 U.S.C § 405(g).

                                                 1
         Case 3:19-cv-00734-WIG Document 24 Filed 04/20/20 Page 2 of 16



       Plaintiff now moves for an order reversing the decision of the Commissioner of the

Social Security Administration (“the Commissioner”), or in the alternative, an order remanding

his case for a rehearing. [Doc. #18]. The Commissioner, in turn, has moved for an order

affirming his decision. [Doc. #23]. After careful consideration of the arguments raised by both

parties, and thorough review of the administrative record, the Court grants Plaintiff’s motion to

reverse/remand and denies the Commissioner’s motion to affirm.

                                      LEGAL STANDARD

       Under the Social Security Act, disability is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be expected to

last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). A claimant

will meet this definition if his or her impairments are of such severity that the claimant cannot

perform pervious work and also cannot, considering the claimant’s age, education, and work

experience, “engage in any other kind of substantial gainful work which exists in the national

economy.” 42 U.S.C. § 423(d)(2)(A).

       The Commissioner must follow a sequential evaluation process for assessing disability

claims. The five steps of this process are as follows: (1) the Commissioner considers whether

the claimant is currently engaged in substantial gainful activity; (2) if not, the Commissioner

considers whether the claimant has a “severe impairment” which limits his or her mental or

physical ability to do basic work activities; (3) if the claimant has a “severe impairment,” the

Commissioner must ask whether, based solely on the medical evidence, the claimant has an

impairment which “meets or equals” an impairment listed in Appendix 1 of the regulations (the

Listings). If so, and it meets the durational requirements, the Commissioner will consider the



                                                 2
         Case 3:19-cv-00734-WIG Document 24 Filed 04/20/20 Page 3 of 16



claimant disabled, without considering vocational factors such as age, education, and work

experience; (4) if not, the Commissioner then asks whether, despite the claimant’s severe

impairment, he or she has the residual functional capacity to perform his or her past work; and

(5) if the claimant is unable to perform his or her past work, the Commissioner then determines

whether there is other work in the national economy which the claimant can perform. See 20

C.F.R. §§ 404.1520; 416.920. 3 The claimant bears the burden of proof on the first four steps,

while the Commissioner bears the burden of proof on the final step. McIntyre v. Colvin, 758 F.3d

146, 149 (2d Cir. 2014).

        “A district court reviewing a final . . . decision [of the Commissioner of Social Security]

pursuant to section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), is performing an

appellate function.” Zambrana v. Califano, 651 F.2d 842, 844 (2d Cir. 1981). “The findings of

the Commissioner of Social Security as to any fact, if supported by substantial evidence, shall be

conclusive . . . .” 42 U.S.C. § 405(g). Accordingly, the district court may not make a de novo

determination of whether a plaintiff is disabled in reviewing a denial of disability benefits. Id.;

Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the

court’s function is to first ascertain whether the Commissioner applied the correct legal

principles in reaching his conclusion, and then whether the decision is supported by substantial

evidence. Johnson v. Bowen, 817 F.2d 983, 985 (2d Cir. 1987). Therefore, absent legal error, a

decision of the Commissioner cannot be set aside if it is supported by substantial evidence. Berry

v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982). Substantial evidence is “‘such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.’” Williams v. Bowen, 859



3
 DIB and SSI regulations cited herein are virtually identical. The parallel SSI regulations are
found at 20 C.F.R. §416.901 et seq., corresponding to the last two digits of the DIB cites (e.g., 20
C.F.R. §404.1520 corresponds with 20 C.F.R. §416.920).
                                                  3
                 Case 3:19-cv-00734-WIG Document 24 Filed 04/20/20 Page 4 of 16



        F.2d 255, 258 (2d Cir. 1988) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). It must

        be “more than a scintilla or touch of proof here and there in the record.” Id. If the

        Commissioner’s decision is supported by substantial evidence, that decision will be sustained,

        even where there may also be substantial evidence to support the plaintiff’s contrary position.

        Schauer v. Schweiker, 675 F.2d 55, 57 (2d Cir. 1982).

I.      BACKGROUND

     a. Facts
                Plaintiff filed her SSI application on August 3, 2015, alleging an onset of disability as of

        February 1, 2011. Her claim was denied at both the initial and reconsideration levels. Thereafter,

        Plaintiff requested a hearing. On July 5, 2018, a hearing was held before Administrative Law

        Judge Eskunder Boyd (“the ALJ”). Plaintiff, represented by counsel, and a vocational expert

        testified at the hearing. On September 20, 2018 the ALJ issued a decision denying Plaintiff’s

        claims. Plaintiff timely requested review of the ALJ’s decision by the Appeals Council. On April

        8, 2019, the Appeals Council denied review of the ALJ’s unfavorable decision. This action

        followed.

                Plaintiff was twenty-seven years old on the date of her SSI application. She has a high

        school education and three years of college, can communicate in English and has no past relevant

        work experience. Plaintiff’s complete medical history is set forth in the Statement of Facts filed

        by the parties. [Doc. ##18-1; 23-2]. The Court adopts these statements and incorporates them by

        reference herein.

     b. The ALJ’s Decision

                The ALJ followed the sequential evaluation process to determine whether Plaintiff was

        disabled under the Social Security Act.


                                                          4
           Case 3:19-cv-00734-WIG Document 24 Filed 04/20/20 Page 5 of 16



       At Step One, the ALJ found Plaintiff has not engaged in substantial gainful activity since

August 3, 2015, the application date. (R. 12). At Step Two, the ALJ found Plaintiff has the

following severe impairments: status post closed bimalleolar fracture, status post open reduction

and internal fixation of right ankle, asthma, migraine headaches, schizoaffective disorder, bipolar

disorder, opiate dependence disorder (in remission). (R. 12). At Step Three, the ALJ found

Plaintiff does not have an impairment or combination of impairments that meets or medically

equals the severity of one of the listed impairments. (R. 12-14). Next, the ALJ determined

Plaintiff retains the following residual functional capacity4:

       to perform light work as defined in 20 C.F.R. §416.967(b) except she must never
       climb ladders, ropes, or scaffolds; she may occasionally climb stairs or ramps,
       balance, stoop, and crouch; she must never kneel or crawl; no work in exposure to
       cold or wetness; can perform simple, routine, repetitive tasks and can sustain
       concentration, persistence and pace for 2-hour segments; occasional interaction
       with co-workers; brief and superficial interaction with the public; work with little
       or no changes in duties or routines; no work requiring independent judgment
       making (no setting duties/schedules for others, no responsibility for the safety of
       others).

(R. 14).

       At Step Four, the ALJ found Plaintiff had no past relevant work. (R. 17). Finally, at Step

Five, the ALJ relied on the testimony of a vocational expert to find that there are jobs that exist

in significant numbers in the national economy that Plaintiff can perform. (R. 17-18).

Specifically, the ALJ found that Plaintiff can perform the positions of Garment Sorter, Cleaner

and Finish Inspector. (R. 17-18). Accordingly, the ALJ determined that Plaintiff was not disabled

since August 3, 2015, the date the application was filed. 5 (R. 18).




4
        Residual functional capacity (“RFC”) is the most a claimant can do in a work setting
despite his or her limitations. 20 C.F.R. §§ 404.1545(a)(1); 416.945(a)(1).
5
  SSI benefits are not payable for any period prior to the month after the application is filed. See
42 U.S.C. §1382(c)(7); 20 C.F.R. §§416.335, 416.501.
                                                  5
               Case 3:19-cv-00734-WIG Document 24 Filed 04/20/20 Page 6 of 16



II.   DISCUSSION

             Plaintiff raises several arguments in support of her Motion to Reverse, which the Court

      will address in turn.

             Plaintiff argues that the Commissioner erred in substituting his own medical judgment for

      that of any physician. [Doc. #18-2 at 8-20]. She contends that the ALJ erred by interpreting the

      raw medical data and objective diagnostic and clinical findings to formulate Ms. Santiago’s

      function-by-function physical RFC without any medical authority. She further argues that the

      ALJ erred in failing to provide good reasons to discount the favorable opinion of the treating

      psychiatrist Dr. Michael Kligfeld and in failing to develop the record by obtaining the treatment

      records from psychiatrist Dr. Naimet Syed.

         a. Adequacy of the RFC

             An ALJ has the responsibility to determine a claimant’s RFC based on all the evidence of

      record. 20 C.F.R. §§404.1545(a)(1), 416.945(a)(1). The RFC is an assessment of “the most [the

      disability claimant] can still do despite [his or her] limitations.” 20 C.F.R. §404.1545(a)(1),

      416.945(a)(1). Although “[t]he RFC determination is reserved for the commissioner...an ALJ’s

      RFC assessment is a medical determination that must be based on probative evidence of

      record.... Accordingly, an ALJ may not substitute his own judgment for competent medical

      opinion.” Walker v. Astrue, No. 08-CV-0828(A)(M), 2010 WL 2629832, at *6 (W.D.N.Y. June

      11, 2010)(quoting Lewis v. Comm’r of Soc. Sec., No. 6:00CV1225(GLS), 2005 WL 1899, at *3

      (N.D.N.Y. Aug. 2, 2005)(internal citations omitted)). Nevertheless, plaintiff has the burden to

      demonstrate functional limitations that would preclude any substantial gainful activity. See 20

      C.F.R. §§§404.1545(a)(3), 416.945(a)(3) (“In general, you are responsible for providing the

      evidence we will use to make a finding about your residual functional capacity.”); 42 U.S.C.



                                                        6
         Case 3:19-cv-00734-WIG Document 24 Filed 04/20/20 Page 7 of 16



§423(d)(5)(A)(“An individual shall not be considered to be under a disability unless he furnishes

such medical and other evidence of the existence thereof as the Commissioner of Social Security

may require.”).

       Pursuant to 20 C.F.R. §§404.1527(c)(2) and 416.927(c)(2), a treating source’s opinion

will usually be given more weight than a non-treating source. If it is determined that a treating

source’s opinion on the nature and severity of a plaintiff’s impairment is “well-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with

the other substantial evidence in [the] case record,” the opinion is given controlling weight. 20

C.F.R. §§404.1527(c)(2), 416.927(c)(2). If the opinion, however, is not “well-supported” by

“medically acceptable” clinical and laboratory diagnostic techniques, then the opinion cannot be

entitled to controlling weight. Id. If the treating source’s opinion is not given controlling weight,

the ALJ considers the following factors in weighing the opinion: length of treatment relationship,

frequency of examination, nature and extent of the treatment relationship, relevant evidence used

to support the opinion, consistency of the opinion with the entire record, and the expertise and

specialized knowledge of the source. See 20 C.F.R. §§404.1527(c)(2)-(6), 416.927(c)(2)-(6);

Social Security Ruling (“SSR”) 96-2P, 1996 WL 374188, at *2 (S.S.A. July 2, 1996). “While an

ALJ may discount a treating physician's opinion if it does not meet this standard, the ALJ must

‘comprehensively set forth [his] reasons for the weight assigned to a treating physician's

opinion.’” Pilarski v. Comm'r of Soc. Sec., No. 13-CV-6385-FPG, 2014 WL 4923994, at *2

(W.D.N.Y. Sept. 30, 2014)(quoting Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir. 2004)).

       Here, the ALJ found that plaintiff had the RFC 6:




6
 Residual functional capacity (“RFC”) is the most a claimant can do in a work setting despite his
or her limitations. 20 C.F.R. §§ 404.1545(a)(1); 416.945(a)(1).
                                                  7
           Case 3:19-cv-00734-WIG Document 24 Filed 04/20/20 Page 8 of 16



       to perform light work as defined in 20 C.F.R. §416.967(b) except she must never
       climb ladders, ropes, or scaffolds; she may occasionally climb stairs or ramps,
       balance, stoop, and crouch; she must never kneel or crawl; no work in exposure to
       cold or wetness; can perform simple, routine, repetitive tasks and can sustain
       concentration, persistence and pace for 2-hour segments; occasional interaction
       with co-workers; brief and superficial interaction with the public; work with little
       or no changes in duties or routines; no work requiring independent judgment
       making (no setting duties/schedules for others, no responsibility for the safety of
       others).

(R. 14).

       The regulations dictate the physical exertion requirements of light work:

       Light work involves lifting no more than 20 pounds at a time with frequent lifting
       or carrying of objects weighing up to 10 pounds. Even though the weight lifted
       may be very little, a job is in this category when it requires a good deal of walking
       or standing, or when it involves sitting most of the time with some pushing and
       pulling of arm or leg controls. To be considered capable of performing a full or
       wide range of light work, you must have the ability to do substantially all of these
       activities. If someone can do light work, we determine that he or she can also do
       sedentary work, unless there are additional limiting factors such as loss of fine
       dexterity or inability to sit for long periods of time.

20 C.F.R. §404.1567(b).

       For the reasons that follow, the Court finds that the ALJ did not fulfill his duty to develop

the record and that remand is warranted to obtain medical source statements from primary care

provider APRN Egbunike, neurologist Dr. Micalizzi, and psychiatrist Dr. Syed and treatment

records from Drs. Kligfeld and Syed.

    “It is the rule in our circuit that the ALJ, unlike the judge in a trial, must [him]self

affirmatively develop the record in light of the essentially non-adversarial nature of a benefits

proceeding.” Pratts v. Chater, 94 F.3d 34, 37 (2d Cir. 1997) (internal quotation marks omitted);

see Moreau v. Berryhill, No. 3:17-CV-396 (JCH), 2018 WL 1316197, at *4 (D. Conn. Mar. 14,

2018) (“An ALJ in a social security benefits hearing has an affirmative obligation to develop the

record adequately.” (internal quotation marks omitted) ). “Whether the ALJ has satisfied this

obligation or not must be addressed as a threshold issue.” Moreau, 2018 WL 1316197, at *4.
                                                   8
         Case 3:19-cv-00734-WIG Document 24 Filed 04/20/20 Page 9 of 16



“Even if the ALJ’s decision might otherwise be supported by substantial evidence, the Court

cannot reach this conclusion where the decision was based on an incomplete record.” Id.

(quoting Downes v. Colvin, No. 14-CV-7147 (JLC), 2015 WL 4481088, at *12 (S.D.N.Y. July

22, 2015)).

   “The expert opinions of a treating physician are of particular importance to a disability

determination.” Id. at *5. “What is valuable about the perspective of the treating physician and

what distinguishes this evidence from the examining physician and from the ALJ is [the treating

physician’s] opportunity to develop an informed opinion as to the physical status of the patient.”

Hallet v. Astrue, No. 3:11-CV-1181 (VLB), 2012 WL 4371241, at *6 (D. Conn. Sept. 24, 2012)

(citing Peed v. Sullivan, 778 F. Supp. 1241, 1246 (E.D.N.Y. 1991) ). “In fact, where there are

deficiencies in the record, an ALJ is under an affirmative obligation to develop a claimant's

medical history ‘even when the claimant is represented by counsel or ... by a paralegal.’” Rosa v.

Callahan, 168 F.3d 72, 79 (2d Cir. 1999) (quoting Perez v. Chater, 77 F.3d 41, 47 (2d Cir.1996).

   This is not the case where plaintiff suffers relatively little physical or mental health

impairments such that the ALJ may render a common sense judgment about Plaintiff’s functional

capacity. The ALJ acknowledged as much by designating as “severe” plaintiff’s status post

closed bimalleolar fracture, status post open reduction and internal fixation of right ankle,

asthma, migraine headaches, schizoaffective disorder, bipolar disorder, opiate dependence

disorder (in remission). (R. 12).

   The administrative record in this case contains numerous detailed treatment records, a

physical and psychiatric consultative examination and two medical opinions from a treating

psychiatrist Dr. Kligfeld, and the opinions of the State agency medical and psychiatric

consultants that relate the medical evidence to what plaintiff can and cannot do functionally.



                                                  9
        Case 3:19-cv-00734-WIG Document 24 Filed 04/20/20 Page 10 of 16



   With regard to Ms. Santiago’s physical impairments, Plaintiff accurately points out that there

are no medical source statements from her treating internist APRN Veronica Egbunike, or

treating neurologist Dr. Philip Micalizzi “describing on a function-by-function basis what Ms.

Santiago can and cannot do, despite their years of treatment of Ms. Santiago.” [Doc. 18-2 at 8].

Plaintiff was treated by APRN Egbunike from approximately June 2012 through December 2017

from, and was treated by neurologist Dr. Micalizzi from approximately September 2012 through

March 2018. [Ex. 16F, 19F, 30F; and 10F, 21F, 25F, 27F]. Notably, the ALJ did not rely on a

treating clinician or doctor’s opinion, and assessed “little weight” to the opinion of the State

agency medical consultants, regarding plaintiff’s functional limitations in making his RFC

determination, as conceded by defendant. [Doc. #23-1 at 10-16, R. 16]. Our Circuit Court holds

that “[i]n the absence of supporting expert medical opinion, the ALJ should not engage in his

own evaluations of the medical findings.” Balsamo v. Chater, 142 F.3d 75, 81 (2d Cir.

1998)(quoting Filocomo v. Chater, 944 F. Supp. 165, 170 (E.D.N.Y. 1996)). “Because the expert

opinions of a treating physician as to the existence of a disability are binding on the factfinder, it

is not sufficient for the ALJ simply to secure raw data from the treating physician.” Hallet, 2012

WL 4371241, at *6.

       With regard to Plaintiff’s mental impairments, the ALJ assessed “little weight” to the

opinion of treating psychiatrist Dr. Kligfeld and the opinions of the State agency psychological

consultants. (R. 16). Plaintiff was treated by psychiatrist Dr. Michael Kligfeld from

approximately February 2014 through June 2016, and the record contains two Medical Source

Statements from Dr. Kligfeld. (R. 305-09; 791-95). The ALJ assessed Dr. Kligfeld’s opinions

“little weight” stating, among other things, that his opinions do “not acknowledge any diagnosis

for substance abuse, despite the overwhelming evidence in the record of treatment for opiate



                                                  10
        Case 3:19-cv-00734-WIG Document 24 Filed 04/20/20 Page 11 of 16



dependence.” (R. 16). The ALJ also found that “the lack of psychological testing erodes at the

evidentiary underpinning for this opinion.” (R. 16). Importantly, Dr. Kligfeld’s treatment records

are not part of the administrative record and the Court is unable to test the reliability of his

opinion by reviewing his contemporaneous treatment notes.

       Sometime after 2016, Plaintiff’s care was transferred to psychiatrist Dr. Naimet Syed.

The administrative record contains no treatment records from Dr. Syed and no Medical Source

Statement. Efforts were made by the ALJ to request the doctor’s records but no subpoena issued.

The Court finds this problematic as Plaintiff’s mental health impairments are significant and, as

the ALJ points out, the administrative record contains a long history of psychiatric treatment,

hospitalizations, IOP programs and treatment for substance abuse. Here, there are no treatment

records or opinions from Plaintiff’s treating psychiatrist Dr. Syed after 2016, or her treating

clinicians for the disability period under consideration addressing the functional limitations that

flow from her mental impairments to support the ALJ’s RFC findings.

       The principle that an ALJ should not substitute his lay opinion for the medical opinion of

treating providers is especially profound in a case involving mental impairments.

       In the absence of a medical opinion to support the ALJ's finding as to Balsamo's
       ability to perform sedentary work, it is well-settled that “the ALJ cannot
       arbitrarily substitute his own judgment for competent medical opinion.... [W]hile
       an [ALJ] is free to resolve issues of credibility as to lay testimony or to choose
       between properly submitted medical opinions, he is not free to set his own
       expertise against that of a physician who [submitted an opinion to or] testified
       before him.” McBrayer v. Secretary of Health and Human Servs., 712 F.2d 795,
       799 (2d Cir. 1983) (internal quotation marks and citations omitted); see also
       Filocomo v. Chater, 944 F. Supp. 165, 170 (E.D.N.Y. 1996)
       (“In the absence of supporting expert medical opinion, the ALJ should not have
       engaged in his own evaluations of the medical findings.”).

Balsamo v. Chater, 142 F.3d at 81. This case warrants a remand for further development of the

record. “The principle that an ALJ should not substitute his lay opinion for the medical opinion

of experts is especially profound in a case involving a mental disability.” Morales v. Apfel, 225
                                                  11
        Case 3:19-cv-00734-WIG Document 24 Filed 04/20/20 Page 12 of 16



F.3d 310, 319 (3d Cir. 2000); Petruck v. Berryhill, No. 3:18CV715 (AWT), 2019 WL 2171265,

at *2 (D. Conn. May 20, 2019) (citations omitted) (“This duty to develop the record “is

heightened in cases where the claimant is mentally impaired”, as is the case here.”).

       “When the record contains medical findings merely diagnosing the claimant’s

impairments without relating that diagnosis to functional capabilities, ‘the general rule is that the

Commissioner may not make the connection himself.’” Kain v. Colvin, No. 14-CV-650S, 2017

WL 2059806, at *3 (W.D.N.Y. May 15, 2017)(quoting Englert v. Colvin, 15-CV-564-FPG, 2016

WL 3745854, at *4 (W.D.N.Y. July 8, 2016)).

       “Because the ALJ failed to cite to any medical opinion to support his RFC findings, the

Court is unable to determine if the ALJ improperly selected separate findings from different

sources, without relying on any specific medical opinion.” Hogan v. Astrue, 491 F. Supp. 2d 347,

354 (W.D.N.Y. 2007).

       Where, as here, the medical findings and reports merely diagnose the claimant's
       impairments without relating the diagnoses to specific physical, mental, and
       other work-related capacities, the administrative law judge's “determination of
       residual functional capacity without a medical advisor's assessment of those
       capacities is not supported by substantial evidence.” Given Plaintiff's multiple
       physical and mental impairments, this is not a case where the medical evidence
       shows “relatively little physical impairment” such that the ALJ “can render a
       common sense judgment about functional capacity.”

Palascak v. Colvin, No. 1:11-CV-0592 MAT, 2014 WL 1920510, at *9 (W.D.N.Y. May 14,

2014): see also Kain, 2017 WL 2059806, at *3 (“An ALJ is not qualified to assess a claimant’s

RFC on the basis of bare medical findings, and as a result an ALJ’s determination of RFC

without a medical advisor’s assessment is not supported by substantial evidence.”)(quoting

Englert, 2016 WL 3745854, at *4 )); House v. Astrue, No. 5:11-CV-915 GLS, 2013 WL 422058,

at *4 (N.D.N.Y. Feb. 1, 2013)(“[A]lthough the RFC determination is an issue reserved for the

commissioner, an ALJ is not qualified to assess a claimant's RFC on the basis of bare medical


                                                 12
        Case 3:19-cv-00734-WIG Document 24 Filed 04/20/20 Page 13 of 16



findings and as a result, an ALJ's determination of RFC without a medical advisor's assessment

is not supported by substantial evidence.”)(internal citation and quotation marks omitted).

       Because the ALJ did not give controlling weight to psychiatrist Dr. Kligfeld’s opinion,

dismissed the opinions from of the State agency medical and psychological consultants and,

there are no opinions from her primary care clinician APRN Egbunike and treating neurologist

Dr. Michael Micalizzi, the record lacks any medical opinion regarding Ms. Santiago’s physical

and mental ability to complete the activities for light work with limitations as set forth in the

RFC. (R. 14). Martin v. Berryhill, No. 16-CV-6184-FPG, 2017 WL 1313837, at *3 (W.D.N.Y.

Apr. 10, 2017)(“Because the ALJ rejected Dr. Finkbeiner’s opinion, the record lacks any medical

opinion as to Martin’s physical ability to engage in work at any exertional level on a regular and

continuous basis in an ordinary work setting. There is no medical opinion regarding her capacity

to sit, stand, walk, or lift, which are necessary activities for sedentary work. See 20 C.F.R.

§§404.1567(a), 416.967(a).”).

       While the Commissioner is free to decide that the opinions of acceptable medical sources

and other sources are entitled to no weight or little weight, those decisions should be thoroughly

explained. Sears v. Astrue, Civil Action No. 2:11-CV-138, 2012 WL 1758843, at *3 (D. Vt. May

15, 2012). Indeed, when an ALJ rejects all physician opinion evidence, an evidentiary deficit

exists. “[E]ven though the Commissioner is empowered to make the RFC determination,

‘[w]here the medical findings in the record merely diagnose [the] claimant’s exertional

impairments and do not relate those diagnoses to specific residual functional capabilities,’ the

general rule is that the Commissioner ‘may not make the connection himself.’” Martin, 2017 WL

1313837, at *3 (quoting Wilson v. Colvin, No. 13-CV-6286P, 2015 WL 1003933, at *21

(W.D.N.Y. Mar. 6, 2015)).



                                                 13
        Case 3:19-cv-00734-WIG Document 24 Filed 04/20/20 Page 14 of 16



        “In light of the ALJ's affirmative duty to develop the administrative record, an ALJ

cannot reject [or ignore] a treating physician's [opinion] without first attempting to fill any clear

gaps in the administrative record.” Burgess v. Astrue, 537 F.3d 117, 129 (2d Cir. 2008)(quoting

Rosa v. Callahan, 168 F.3d 72, 79 (2d Cir. 1999)); see Schaal v. Apfel, 134 F.3d 496, 505 (2d

Cir. 1998)(“Even if the clinical findings were inadequate, it was the ALJ's duty to seek additional

information from [the treating physician] sua sponte.”)).

       The proceedings before an ALJ are not supposed to be adversarial. Where there
       are deficiencies in the record, an ALJ is under an affirmative obligation to
       develop a claimant's medical history “even when the claimant is represented by
       counsel or ... by a paralegal.” Perez v. Chater, 77 F.3d 41, 47 (2d Cir.1996); see
       also Pratts v. Chater, 94 F.3d 34, 37 (2d Cir. 1996) (“It is the rule in our circuit
       that ‘the ALJ, unlike a judge in a trial, must herself affirmatively develop the
       record’ in light of ‘the essentially non-adversarial nature of a benefits
       proceeding.’ This duty ... exists even when ... the claimant is represented by
       counsel.” (quoting Echevarria v. Secretary of Health & Human Servs., 685 F.2d
       751, 755 (2d Cir. 1982))).

Richardson v. Barnhart, 443 F. Supp. 2d 411, 423 (W.D.N.Y. 2006).

       Because there is no medical source opinion or functional assessment supporting

the ALJ’s finding that Ms. Santiago can perform light work with limitations, the Court

concludes that the RFC determination is without substantial support in the record and a

remand for further administrative proceedings is appropriate. See House, 2013 WL

422058, at *4 (citing Suide v. Astrue, 371 F. App’x 684, 689-90 (7th Cir. 2010) (holding

that “the evidentiary deficit left by the ALJ’s rejection” of a physician’s reports, but not

the weight afforded to the reports, required remand.)).

       On remand, the ALJ should develop the record as necessary to obtain opinions as

to plaintiff’s functional limitations from treating and/or examining sources, obtain

treatment records from psychiatrists Drs. Kligfeld and Syed, and obtain an opinion from

APRN Egbunike, neurologist Dr. Micalizzi, psychiatrist Dr. Syed and other mental health


                                                  14
        Case 3:19-cv-00734-WIG Document 24 Filed 04/20/20 Page 15 of 16



providers addressing the functional limitations that flow from Plaintiff’s physical and

mental impairments to support the ALJ’s RFC findings.

       The Commissioner on remand should thoroughly explain his findings in

accordance with the regulations. See Martin, 2017 WL 1313837, at *4 (“There were

many avenues available to the ALJ to fill the gap in the record....”)(citing Covey v.

Colvin, 204 F. Supp. 3d 497, 507 (W.D.N.Y. 2016)). The Commissioner on remand,

“should employ whichever of these methods are appropriate to fully develop the record

as to [Ms. Santiago’s] RFC.” Id.

       As noted earlier, the Court’s role in reviewing a disability determination is not to

make its own assessment of the plaintiff’s functional capabilities; it is to review the

ALJ’s decision for reversible error. Because the Court has found the ALJ erred in failing

to develop the record, it need not reach the merits of plaintiff’s remaining arguments.

Therefore, this matter is remanded to the Commissioner for further administrative

proceedings consistent with this ruling. On remand, the Commissioner will address the

other claims of error not discussed herein.

       The Court offers no opinion on whether the ALJ should or will find plaintiff

disabled on remand. Rather the Court finds remand appropriate to permit the ALJ to

develop the record accordingly.

       The Court’s role in reviewing a disability determination is not to make its own

assessment of the plaintiff’s functional capabilities; it is to review the ALJ’s decision for

reversible error. Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012). Accordingly, the Court

finds that the ALJ did not err in assessing plaintiff’s physical RFC and that it is supported by

substantial evidence of record.



                                                 15
               Case 3:19-cv-00734-WIG Document 24 Filed 04/20/20 Page 16 of 16



III.   CONCLUSION

              For the reasons stated, Plaintiff’s Motion to Reverse the Decision of the Commissioner or

       in the Alternative Motion for Remand for a Hearing [Doc. #18] is GRANTED. Defendant’s

       Motion for an Order Affirming the Commissioner’s Decision [Doc. #23] is DENIED.

              This is not a recommended ruling. The consent of the parties allows this magistrate judge

       to direct the entry of a judgment of the district court in accordance with the Federal Rules of

       Civil Procedure. Appeals can be made directly to the appropriate United States Court of Appeals

       from this judgment. See 28 U.S.C. §636(c)(3); Fed. R. Civ. P. 73(c). The Clerk is directed to

       enter judgment in favor of the Plaintiff and close this case.

                      SO ORDERED, this 20th day of April 2020, at Bridgeport, Connecticut.

                                                      /s/ William I. Garfinkel
                                                     WILLIAM I. GARFINKEL
                                                     United States Magistrate Judge




                                                        16
